DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Patrick Avakian on 9/10/2021.
The application has been amended as follows: 
Claims 10-18 are now cancelled.
Claims 1-6, 8-9 are allowed.
Claim 1, line 7, “at least three tabs are attached to the patient’s anatomy,” was replaced by - - at least three tabs are configured to attach to the patient’s anatomy, - - 
Claim 4, line 2, “at least three tabs is removably attached to the patient’s anatomy.” Was replaced by - - at least three tabs is configured to remove attached to the patient’s anatomy. - - 
Claim 6, line 2, “on the base for removably attaching the base to the patient’s anatomy.  ‘ was replaced by - - on the base that is configured to remove attaching the base to the patient’s anatomy. - - 
The following is an examiner’s statement of reasons for allowance:  Claim 1 has not been rejected using prior arts because the prior arts fail to disclose or suggest in combination of other limitations recited in the claim including at least three tabs, each releasable attached to a base and each extends distally from the base….each of the at least three tabs are rotable in a single axis; and a support member is configured between the base and at least one of the at least three tabs such that the support member supports the at least one of the at least three tabs in the single axis.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699.  The examiner can normally be reached on Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771